Citation Nr: 1733273	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-35 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder with panic attacks and partial complex seizure disorder, currently evaluated at 50 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted an increased rating of 50 percent for the Veteran's anxiety disorder and denied entitlement to service connection for hydrocephalus.

In September 2014, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge (VLJ), a transcript of which has been associated with the claims file.

In an October 2014 decision, the Board granted entitlement to service connection for hydrocephalus.  The Board also determined that a claim of entitlement to a TDIU had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and the Board remanded that issue, as well as the issue of entitlement to an increased rating for an anxiety disorder, for further development.

Thereafter, a December 2014 rating decision effectuated the Board's October 2014 decision and granted entitlement to service connection for hydrocephalus and assigned a 10 percent disability rating.  The Veteran did not submit a notice of disagreement as to the evaluation or effective date assigned, and no statement of the case (SOC) was prepared.  Nevertheless, the RO listed the issue of an increased initial rating for hydrocephalus in the February 2017 supplemental statement of the case (SSOC), erroneously finding that "the issue of increased evaluation for this condition is now made part of the pending appeal because it is inextricably intertwined with your claimed individual unemployability."  "In no case will a[n] [SSOC] be used to announce decisions by the [RO] on issues not previously addressed in the [SOC], or to respond to a[n] [NOD] on newly appealed issues that were not addressed in the [SOC]."  38 C.F.R. § 19.31 (a).  Therefore, despite being listed on the February 2017 SSOC and certified on a March 2017 VA Form 8, the issue of an increased rating for hydrocephalus is not on appeal before the Board.  See 38 C.F.R. § 19.35 ("[C]ertification is used for administrative purposes and does not serve to either confer or deprive the Board of Veterans' Appeals of jurisdiction over an issue.")


FINDINGS OF FACT

1.  The evidence is evenly balanced as to whether signs and symptoms of the Veteran's service-connected anxiety disorder most nearly approximated occupational and social impairment with deficiencies in most areas for the entire appeal period, but they did not more nearly approximate total occupational and social impairment.

2.  Prior to November 11, 2013, the Veteran was engaged in substantially gainful employment.

3.  As of November 11, 2013, the Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 70 percent rating, but not higher, for anxiety disorder with panic attacks and partial complex seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9410 (2016).

2.  As of November 11, 2013, but not earlier, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of August 2007 and December 2014 letters that were sent to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in a subsequent remand, the Board gave the Veteran the opportunity to submit additional evidence in support of his claim and to undergo a VA examination in order to determine the current severity of his service-connected anxiety disorder.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran contends that he is entitled to a higher disability rating for his anxiety disorder, which is currently assigned a 50 percent rating.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran's anxiety disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9410.  Under the General Rating Formula For Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis; "The . . . regulation contemplates [: (1)] initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation [; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Factual Background

Turning to the evidence of record, the Veteran was afforded a VA examination in September 2007.  The Veteran reported that he was currently employed as an inventory coordinator and that he had been at that job since 1993.  He described his job as stressful, and he reported that the stress of his job often affected his sleep.  He reported that he had gotten into confrontations where he cussed out his co-workers, but the confrontations had never gotten physical.  He indicated that he considered himself "lucky" to have avoided disciplinary action at his job because "his managers like him."  The Veteran also reported that he had not lost any time from work secondary to his symptoms.  The Veteran reported that he was currently married to his first and only wife since 1984.  He described their relationship as "pretty good."  The Veteran indicated that he had two children, and he described his relationship with his children as "pretty good."  The Veteran reported that he worked between nine to ten and a half hours a day during the week, and on the weekends, he usually did things around the house.  He reported that he is able to drive and that he drives himself to work, but that his wife drives the rest of the time, especially long distances because he has a history of falling asleep at the wheel.  The Veteran reported that he likes doing anything outdoors, particularly camping and fishing.  He reported that he occasionally attends church, is really good friends with his work partner, and talks to a good friend in Dallas approximately once or twice a year.  

The Veteran described his mood most of the time as "pretty good."  He reported that he may feel down for a couple of days, but is able to "snap out of it."  He also reported irritability because of his headaches.  The Veteran reported that he has approximately five panic attacks a day.  He explained that with his panic attacks he has difficulty breathing, a loud ringing in his ears, sweating, increased heart rate, and feeling scared.  He indicated that the panic attacks occur out of the blue, and he reported that he does not want anyone at his job to know that he has panic attacks for fear of being taken off his job.  He also reported that he was claustrophobic.  No symptoms of mania, psychosis, or obsessive compulsive behavior were noted.

On mental status examination, the Veteran was appropriately groomed and casually dressed.  He was cooperative and made appropriate eye contact.  His thoughts were logical and coherent with no evidence of hallucinations or delusions.  His speech was of normal rate and volume.  His mood was euthymic, and his affect was positive.  He denied current homicidal or suicidal ideation, intent or plan.  He was oriented to place and date.  His fund of general knowledge was adequate.  His short-term memory was impaired, and his insight and judgment were fair.  He was diagnosed with panic disorder and assigned a GAF score of 58.  The examiner indicated that the Veteran's psychiatric symptoms caused impaired in his social and occupational functioning.  The examiner also explained that the Veteran was given a GAF score of 58 due to moderate impairment in occupational functioning.  

In May 2014, the Veteran underwent a psychological evaluation as part of his application for disability benefits.  The Veteran reported experiencing panic attacks since service.  He reported that he was being treated at the VA in the past "but did not like going there because it was difficult to find a parking place."  He denied receiving any current counseling services.  The Veteran reported sleep disturbances because of pain and sleep apnea.  He reported being easily tearful and having a sad mood three times per week.  The Veteran reported fatigue, low energy, isolation, and agitation.  He indicated that he did not like to be around large crowds.  He reported problems with memory and concentration, as well as loss of interest with low motivation.  He denied suicidal ideation, psychomotor retardation, and psychotic symptoms.  He reported that he worked for 22 years as an inventory specialist, but he was laid off.  

On mental status examination, the Veteran presented in an open and cooperative manner.  He was adequately attired with appropriate grooming and hygiene.  His eye contact was intermittent and not sustained.  No significant deficits in expressive or receptive language abilities were noted, although these were not formally evaluated.  His speech rate and tone were within normal limits.  The Veteran's thought process was logical and goal-directed, with no evidence of pressured speech or tangential or circumstantial thinking.  He denied current suicidal and homicidal ideations, and much of his conversation was focused on his current physical and anxiety-related symptoms.  He did not exhibit any evidence of perceptual abnormalities, and he indicated that he did not experience such symptoms.  The Veteran's mood appeared mildly anxious, and he reported that he felt anxious often.  He also reported that his panic attacks come in clusters and that he has over 100 per month.  The Veteran's affect was congruent with his mood.  The Veteran was oriented to time, place, person, and situation, and he did not appear confused.  The Veteran's immediate and delayed memory functions appeared below expectation.  His concentration and attention appeared adequate.  His judgment was adequate, and his insight was fair.  The Veteran was diagnosed with anxiety disorder and depressive disorder.  He was assigned a GAF score of 58.  The examiner indicated that the Veteran's current prognosis was fair.  The examiner also indicated that the Veteran was functioning adequately in his day-to-day activities, but something as simple as finding parking at the VA prevents him from following through.  The examiner indicated that "[a] relatively low stress environment would most likely optimize his level of functioning, assuming that there are clear, and not complicated, expectations for his performance."  

During the September 2014 Board hearing, the Veteran testified that his anxiety had worsened over the last few years and that he finds himself "not getting employed, after losing [his] job."  He reported that he lost his job as a "lead cycle count" in November of 2013.  The Veteran testified that "by the grace of god" the company at which he worked allowed him to work as long as he did; however, they "had to close the doors," so he was no longer able to be employed.  The Veteran testified that his previous employer "covered up" for him many times, "mainly because the manager there cared a lot for me and liked me a lot and knew I knew my stuff better than anybody."  The Veteran indicated that he was a "big help to him, so therefore they would overlook things and help me out whenever they could."  The Veteran's representative paraphrased the Veteran's remarks as "you're saying...you were in a sheltered environment because they liked you and they valued you as a person."  The Veteran indicated that after the company closed, he started looking for similar jobs, but he had been unable to be hired.  The Veteran testified that he would "probably" still be employed if the company had not shut its doors as long as he had the same managers.  Regarding his symptoms, the Veteran testified that he had approximately 10 to 15 anxiety attacks per day, with each attack lasting approximately a minute and a half to two minutes.  He indicated that he did not know what precipitated the attacks, but when they occur, he feels as if he is going to die because he cannot breathe, his heart starts racing, and he gets a cold sweat over his face.  He testified that people tell him that he becomes pale and that he cannot talk at the time because it feels like someone hit him in the stomach and knocked the breath out of him.  The Veteran reported that after the attacks end, he can usually resume what he was doing prior to the attacks.  The Veteran testified that when he was working and he had an attack, he would ask employees who were assigned to him to finish a job for him and that he would just work on the computer because he "would feel real run down at times."  The Veteran also testified that his "heavy medications" were making it hard for him to find a job.  When asked whether he felt that he was in a "very sheltered and...protected environment" at his last job, the Veteran replied "very much" because he was "pretty much like the teacher's pet to them because of the fact that I did know inventory better than anybody there, including them, and they knew they could always come to me for advice on the inventory."  He also reported that when his bosses were getting ready to go to a meeting "with the big dogs," they would come to him with any questions that could help them at the meeting.  The Veteran testified that because of his proficiency at his job, his employers made accommodations for him by giving him assistants who could drive forklifts.  He indicated that rather than getting rid of him, his employer "chose to keep me and place some assistants to help me."  

An October 2014 VA treatment record shows that the Veteran was seen for an initial primary care visit.  The Veteran had a positive depression screen.  He denied current suicidal ideation, but he reported a past suicide attempt in 1986.  

A December 2014 VA mental health emotional and behavioral assessment shows that the Veteran was evaluated for depressive and anxiety symptoms.  He reported last receiving psychiatric care in the 1990s.  The Veteran reported nightmares two to four times per month, intrusive memories, and avoidance of reminders about his near-drowning experience in the service.  He indicated that he had panic attacks up to five times per day.  The Veteran reported that he avoided crowds and preferred to sit away from others in public.  He stated that he felt he had to constantly be on guard.  The Veteran admitted to some anger problems, especially road rage.  He also reported being claustrophobic.  The Veteran reported depressed mood, decreased energy and motivation, and fair concentration.  He reported feeling helpless, hopeless, and worthless at times, especially since his is unemployed and unable to find work.  He reported that he enjoys fishing, camping, and woodworking whenever he is able.  He denied current suicidal or homicidal ideation, but he admitted to past suicide attempts or gestures.  He reported sleeping only four hours per night.  

A psychiatric review of symptoms revealed that the Veteran reported depressed mood, decreased interest in pleasurable activities, difficulty with motivation or initiation of activity, sleep disturbance, appetite disturbance, fatigue or loss of energy, problems with memory/concentration/indecisiveness, irritability, feelings of worthlessness, excessive guilt, hopelessness, helplessness, excessive anxiety and worry, restlessness, frequent nightmares, recurrent intrusive thoughts, avoidance, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and forgetfulness.  He also reported panic attacks ten times per week characterized by palpitations, trembling, shortness of breath, and fear of losing control or going crazy.  The Veteran denied manic symptoms and psychotic symptoms, and he did not exhibit disorganized or unpredictable behavior.

On mental status examination, the Veteran was casually dressed, with good grooming, hygiene, and eye contact.  His speech was normal in rate and volume.  His thought process was logical and goal-directed without any evidence of looseness of associations, flight of ideas, or tangentiality.  His thought content revealed no delusions, paranoid ideation, suicidal or homicidal ideation, or obsessions.  There was no evidence of hallucinations or illusions.  His affect was bland, and his mood was depressed.  He was alert and oriented to person, place, and time.  His memory was abnormal in that he had a short-term memory deficit.  His abstraction ability was present, and his insight and judgment were fair.  He was diagnosed with panic disorder, unspecified anxiety disorder, and major depressive disorder.  He was assigned a GAF score of 55.

A March 2015 VA mental health note shows that the Veteran reported depressed mood, sleep disturbance, and intermittent nightmares and flashbacks.  He denied suicidal ideation.  On mental status examination, the Veteran's affect was anxious, his mood was dysthymic, and his insight and judgment were fair, but he was otherwise alert and oriented.  His speech, thought process, thought content, and memory were all normal.  He was assigned a GAF score of 55.

The Veteran was provided with a VA examination in March 2015.  The Veteran reported experiencing anxiety in clusters approximately 10 to 15 times per day, with each episode lasting for a minute to two minutes.  He reported that he turns white, breaks out in a cold sweat, and feels like he has had the breath knocked out of him.  He indicated that his heart races and his ears ring, and he feels like he may not come out of the attack.  The Veteran reported that the anxiety is untriggered, and he feels drained of energy afterward.  The Veteran reported a fear of being restrained and he avoids amusement park rides with restraints/harnesses.  He also endorsed physiological reactivity to being held underwater.  He reported that he thinks of his military stressor on a daily basis and becomes sad when he does so.  The Veteran also reported other symptoms, such as sleep disturbances and guilt, which the examiner indicated "cannot be attributed to his anxiety disorder."  The examiner indicated that the Veteran meets the criteria for "Other Specified Anxiety Disorder," but that he does not meet the criteria for panic disorder "because of the brevity of the anxiety that he experiences and because he did not endorse fear of subsequent attacks or significant behavioral changes related to panic attacks."  The examiner also stated that "[m]edical records suggest that the attacks the Veteran describes may be related to Atypical Seizure Disorder [but] [i]t is beyond the scope of this writer's practice to make that determination."  

The Veteran reported that he lived with his wife and three-year old granddaughter.  He reported that in a typical day, he is constantly tired due to lack of sleep.  He indicated that he was laid off from his job of 22 years in November 2013 and that he had not been able to secure another job due to his medications.  The Veteran reported that his wife managed the household finances because "he gets too depressed and stressed handling money."  The Veteran denied suicidal or homicidal ideation.  The Veteran reported not being able to sleep.  He also indicated that he has sleep apnea, but cannot use the CPAP.  He reported that he "dreams about a black dog all the time."  He also reported that his medication helps him control his anger.  The Veteran reported that he and his wife are best friends and that he is friends with his neighbor.  He indicated that he is fine in social situations unless it is very crowded.  The Veteran reported that if it is crowded, he becomes tense and agitated.  He reported that his mood varies from sad to very happy when his grandchildren are around.  He indicated that he enjoys fishing and outdoor sports.  The Veteran was negative for symptoms of obsessive-compulsive disorder, mania, generalized anxiety disorder, and psychosis.  

On examination, the Veteran was alert and oriented to time, place, and person.  His dress and grooming were appropriate.  His mood and affect were euthymic, and he demonstrated a pleasant sense of humor.  His thoughts were logical and goal-directed, and his speech was clear, relevant, and coherent.  The examiner diagnosed the Veteran with other specified anxiety disorder and opined that the Veteran's level of occupational and social impairment was "a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The examiner indicated that the degree of social and occupational impairment was mild.  The examiner noted that the Veteran's prescribed psychiatric medications "may influence sleep patterns and contribute to some daytime sleepiness, [but] they would not preclude gaining and maintaining all types of employment."  The examiner also indicated that the Veteran's sleep apnea and failure to wear his CPAP machine "more likely than not would be a more significant contributor to daytime sleepiness and possible difficulties on the jobsite."  The examiner also indicated that "[i]f an atypical seizure disorder is present, it could be a significant contributor to occupational impairment."  The examiner assigned a GAF score of 75.  

In April 2015, the Veteran was afforded a VA seizure disorders examination.  The examiner indicated that the Veteran was diagnosed with psychomotor epilepsy (complex partial seizures, temporal lobe seizures) in 1984, as well as "panic/stress attacks."  The examiner noted that the Veteran "has been having intermittent spells diagnosed as panic disorder versus complex partial seizure disorder since 1984."  The Veteran reported that his diagnosis had been changed to "posttraumatic stress disorder and associated panic attacks" and that he had not been on any anti-epileptic medication since establishing care at the VA a few years after leaving service.  The Veteran described the attacks as feeling flushed with palpitations, choking sensations, pressure in the chest, feeling like having no breath to speak, tinnitus, and sweating.  He indicated that the attacks last for two to three minutes.  The Veteran reported that he did not lose consciousness and that he remains fully aware of his surroundings.  He reported that the attacks occur 10 to 15 times per day, and that his current anti-depressant/anti-anxiety agents do not seem to help.  The examiner indicated that "[i]t appears that the Veteran's diagnosis is now changed to PTSD with panic attacks" and that "none of his...current medical providers are now under the impression that the Veteran suffers from seizure disorder."  The examiner also stated "refer to MH for full evaluation of this condition."  The examiner opined that the Veteran's disorder impacted his ability to work because the Veteran reported he was unable to keep any employment due to frequent "attacks."  

In an August 2015 addendum opinion, the March 2015 VA examiner indicated that the previous statement that the Veteran did not meet the criteria for panic attacks was in error.  The examiner explained that the Veteran "experiences panic attacks; however, he does not meet [the] full criteria for a separate diagnosis of Panic Disorder."  The examiner further stated that the Veteran "has an anxiety disorder and he has panic attacks."  The examiner also indicated that the Veteran's anxiety about being restrained "may contribute to the Veteran not wearing the CPAP machine and therefore, contribute secondarily to daytime sleepiness which occurs when he doesn't wear it."  

VA mental health notes from August and September 2015 show that the Veteran reported continuing sleep disturbances and irritability.  Mental status examinations were unchanged, and he was assigned GAF scores of 55 and 58.

A December 2015 VA mental health note shows that the Veteran reported some anger outbursts in public places.  He indicated that he had been "grouchy" towards his wife and that he almost had a physical altercation with a worker in Walmart.  He reported that his wife no longer likes to go shopping with him because he becomes very inpatient and irritable easily.  He also reported some sleep disturbances.  On mental status examination, the Veteran's affect was irritable, and his mood was anxious.  He denied suicidal or homicidal ideation.  He was assigned a GAF score of 58.

A February 2016 VA mental health note shows that the Veteran had been more anxious and had two panic attacks the previous day.  Subsequent VA treatment records through February 2017 show continuing mental health treatment, stable symptomatology, and GAF scores ranging from 55 to 63.

Social Security Administration (SSA) records show that the Veteran was found to be disabled due to migraines and disorders of the back in July 2015.  The Veteran reported that he was unable to work due to a sleep disorder, sleep apnea, panic attacks, insomnia, arthritis, and extreme headaches.  The Veteran was found to have severe impairments of migraine headaches, lumbar radiculopathy, and hydrocephalus.  The Veteran's anxiety disorder was also found to be severe.  He was found to have mild restriction of activities of daily living, moderate difficulties in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence, or pace.  

Analysis

Initially, the Board notes that under 38 C.F.R. § 4.130, the evaluation of psychiatric disabilities is to be based on the effects of symptoms rather than the mere presence of symptoms.  Mauerhan, 16 Vet. App. At 443.  The regulation requires an evaluation of the effects of the symptoms, not a search for a set of particular symptoms.  In other words, the number and types of symptoms that a claimant has are not controlling.  If the effects on work, school, family relations, judgment, thinking, or mood are equal to those necessary for a 70 percent disability rating, then that rating would be properly assigned.  Mauerhan, 16 Vet. App. At 443. 

In the present case, taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that for the entire appeal period the evidence is in relative equipoise as to whether the Veteran's anxiety disorder has more nearly approximated occupational and social impairment, with deficiencies in most areas.  The above-cited evidence reflects that the Veteran's anxiety disorder has primarily been manifested by depressed mood; anxiety; chronic sleep impairment; concentration problems; impairment of short and long-term memory; near-continuous panic affecting the ability to function; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work-like setting).  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately-severe disability picture with deficiencies in most areas.  Nonetheless, the overall disability picture demonstrated by the evidence is not consistent with total occupational and social impairment, as is required for the maximum, 100 percent, disability rating.

The maximum schedular rating of 100 percent is not warranted in this case because there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

In this regard, there is no documentation of symptoms such as gross impairment in thought processes or communication or persistent delusions or hallucinations; in fact, the Veteran has been consistently able to actively communicate both in individual therapy and during VA examinations.  His speech was within normal limits during VA examinations, and the examiners detected no evidence of thought disorders or impaired thought processes.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or persistent delusions or hallucinations.  

Similarly, his symptoms have not been manifested by grossly inappropriate behavior or persistent danger of hurting himself or others.  Although the Board notes that the Veteran reported outbursts of anger, he consistently denied any current violence or active homicidal ideation.  Similarly, while the record shows a suicide attempt in 1986, the Veteran has consistently denied any recent suicide attempts, ideation, or plan.  This evidence indicates that although the Veteran experiences impaired impulse control (such as unprovoked irritability with periods of violence), which is a symptom enumerated in the criteria for a 70 percent rating, he clearly does not exhibit a persistent danger to himself or others, as contemplated by the criteria for a 100 percent rating.  

Nor does the record show symptoms such as intermittent inability to perform daily living activities (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  The Veteran consistently presented as well-groomed and appropriately dressed during treatment and examinations.  Although the Veteran has been described as having memory and concentration problems, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status, or his own name.  

Further, total occupational and social impairment has not been shown.  While the record demonstrates some social isolation, the evidence also shows that the Veteran maintained a more than 30-year marriage with his wife, has several friends, and good relationships with his children and grandchildren.

The Board notes that the Veteran was assigned GAF scores ranging from 55 to 75, with most of the scores falling between 55 and 58.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  A GAF score can be probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores are reflective of moderate to serious impairment of occupational and social functioning.  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 70 percent rating.   

Additionally, the Board notes that the Veteran's symptoms have resulted in serious impairment of employment, which is addressed in the TDIU discussion below.  Crucially, entitlement to a 100 percent rating contemplates total social impairment in addition to total occupational impairment.  As discussed above, total social impairment is not shown by the evidence of record. 

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating, but has required that the Veteran demonstrate particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Mauerhan, supra; but see Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board has considered a staged rating, but finds that the Veteran's symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted.

Accordingly, inasmuch as the evidence is evenly balanced as to whether a 70 percent rating is warranted, the benefit of the doubt applies and a rating of 70 percent for the entire appeal period is granted.  However, the preponderance of the evidence is against the claim for a rating in excess of 70 percent, and to this extent the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. TDIU

The Veteran contends that his anxiety disorder renders him unable to obtain and maintain substantially gainful employment.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In light of the decision above to grant a 70 percent rating for anxiety disorder, the schedular criteria for a TDIU have been met for the entire appeal period.  38 C.F.R. § 4.16(a).  The Veteran is also service-connected for hydrocephalus, rated as 10 percent disabling.

Accordingly, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

The evidence shows that the Veteran last worked in a substantially gainful occupation in November 2013 as an inventory specialist, a job he held for over 20 years.  See July 2016 VA 21-8940; SSA Records.  The Veteran graduated from high school.  See July 2016 VA 21-8940.  The Veteran stopped working on November 10, 2013, due to the company closing.  See SSA Records; September 2014 Hearing Transcript.

After a careful review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, rendered him unable to secure or follow a substantially gainful occupation as of November 11, 2013, the day after he quit working.

In this regard, the Board first observes that the Veteran's 70 percent disability rating for anxiety disorder, in and of itself, demonstrates limited residual ability to obtain and maintain substantially gainful employment.  As discussed above, his GAF scores in the 50s range are indicative of moderate to serious impairment in social and occupational functioning to include an inability to hold a job.  Additionally, the evidence of record shows that the Veteran's anxiety disorder significantly affects his occupational functioning.  The September 2007 VA examiner opined that the Veteran's psychiatric symptoms caused moderate impairment of occupational functioning.  Moreover, the May 2014 SSA examiner indicated that the Veteran would need to work in a low stress environment, with uncomplicated expectations for his performance.  

Although the March 2015 VA examiner indicated that the Veteran's anxiety disorder had only a mild impact on his occupational functioning, the examiner noted that the Veteran's psychiatric medications caused some daytime sleepiness.  The examiner opined that the medications would not preclude employment, but she did note that the Veteran's untreated sleep apnea and possible seizure disorder would be "a significant contributor to occupational impairment."  The Board notes that the examiner did not discuss the impact of the Veteran's near-constant panic attacks in formulating these opinions.  Moreover, the April 2015 VA examiner opined that the Veteran's "attacks" would impact his ability to work.  Further, the March 2015 VA examiner later noted in an addendum opinion that the Veteran's anxiety disorder, specifically his anxiety about being restrained, likely contributed to his inability to wear his CPAP machine, and would therefore "contribute secondarily to daytime sleepiness."  The Board finds that the combination of frequent panic attacks and daytime sleepiness seriously impact the Veteran's ability to obtain employment.  

Regarding the Veteran's hydrocephalus, a January 2014 "Ability for Employment/Residual Functional Capacity" form completed by the Veteran's private physician indicates that the Veteran's hydrocephalus causes him to have chronic headaches and renders him unable to work in any capacity.  The physician further indicated that the Veteran's medications for hydrocephalus-caused migraine headaches cause drowsiness and that the Veteran is incapable of even low stress jobs because they may trigger headaches.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering the evidence for and against the claim, the Board finds the evidence at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unemployable since November 11, 2013, the day after he stopped working.

In a March 2017 VA Form 646, the Veteran's representative argued that the Veteran's past work was in a sheltered/protected environment and that the Veteran's employment prior to November 2013 should be found to be marginal despite the fact that the Veteran earned an annual income in excess of the poverty level.

In Faust v. West, 13 Vet. App. 342 (2000), the Court held that where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343 (c)(1).

The term "substantially gainful occupation" is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a).

While the term sheltered workshop is not defined in the regulation applicable to TDIU, the Board observes that the Wage and Hour Division of the United States Department of Labor uses the terms sheltered workshop and work center interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities."  Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook, available at http://www.dol.gov/whd/FOH/ch64/64k00.htm (last accessed August 10, 2017).

The Social Security Administration which, as the Court indicated in Faust, is the most closely analogous legal context, uses the similar terms "sheltered or special environment" and "sheltered employment."  These are not precisely defined in title 20 of the Code of Federal Regulations.  But 20 CFR 404.1574 (a)(3), which the Code describes as an evaluation guide for employees for determining whether a worker is involved in substantially gainful activity reads: "If you are working in a sheltered workshop, you may or may not be earning the amounts you are being paid.  The fact that the sheltered workshop or similar facility is operating at a loss or is receiving some charitable contributions or government aid does not establish that you are not earning all you are being paid. . . ."  A Social Security policy statement on determining whether work constitutes "substantial gainful activity" gives the following definition for sheltered employment: "Sheltered employment is employment provided for handicapped individuals in a protected environment under an institutional program."  SSR 83-33, 1983 SSR LEXIS 34.

The Board acknowledges the recent decision of the Court of Appeals for Veterans Claims in Cantrell v. Shulkin, 28 Vet. App. 382 (2017), which noted that VA had not defined the terms "sheltered" or "protected" work environment.  The Court found "there is no standard against which VA adjudicators can assess the facts of a veteran's case to determine whether he or she is employed in a protected environment. . . . In short, absent an articulated standard for employment 'in a protected environment' that is capable of consistent application by VA and meaningful review by this Court, we cannot defer to the Secretary's decision not to define that term in 4.16(a)."  

In a separate concurrence, Judge Lance provided some potential guidance as to what the standard should be for deciding whether a person is employed "in a protected environment" for the purposes of 38 C.F.R. § 4.16 (a).  The concurrence emphasized the regulatory purpose of compensating claimants for impairments in earning capacity, suggesting that the amount of a claimant's income should be considered and that accommodations provided by employers which were required by the Americans with Disabilities Act or similar laws would not favor the conclusion that a claimant works in a protected environment because when "those accommodations allow the claimant to engage in a substantially gainful occupation, a TDIU award would, in effect, constitute a second paycheck on the back of a taxpayer."  Id. at 396.  

In the present case, the Veteran was employed at a major company, and there is no evidence in the record, to include any assertions from the Veteran, that this company was a rehabilitation service, day treatment, training, family business, sheltered workshop, and/or employment opportunity to individuals with disabilities.  The evidence does not indicate that the Veteran was working for a family member or being provided special accommodations at his job that would be the equivalent of a sheltered workshop.  Although the Veteran reported that he was kept on at his job despite his disabilities, he described only minor accommodations, such as not having to drive a forklift and being given an assistant.  Moreover, the Veteran described being given such accommodations because he was so proficient at his job, and, in fact, better at his job than his bosses.  This evidence does not show that the Veteran's employer was operating at a loss or detriment because of the accommodations granted to the Veteran.  Thus, the Board finds his situation distinguishable from the Veteran in Cantrell who was absent from his job as a park ranger more than he was present and was given such accommodations as being allowed to miss training, not being required to remain at emergency scenes, and being allowed to spend most of his day in his car.  Considering that the Veteran in this case reported missing no work due to his anxiety disorder and only minor accommodations, as well as the Veteran's ability to maintain (and apparently excel at) full-time employment with the same company for over 20 years before it went out of business, the Board finds that his employment was not in a sheltered or protected work environment and that it was, therefore, substantially gainful.  See Cantrell, 28 Vet. App. At 396 (suggesting that the amount of a claimant's income, and, specifically, whether the claimant receives the same pay as similarly situated coworkers who are not disabled, should be considered and that "[i]f a claimant's disabilities do not result in lost income, then there is no loss of earning capacity, [then] an award of TDIU would not be appropriate") (Lance, J., concurring).  

Based on the above, the Board finds that a TDIU is warranted from November 11, 2013, the day after the Veteran stopped working, as this is the earliest date on which it is factually ascertainable that the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  Prior to that date, the record shows that the Veteran was actually engaged in substantially gainful employment.  Accordingly, entitlement to a TDIU prior to November 11, 2013, is not warranted.  See Faust v. West, 13 Vet. App. 342 (2000) (where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343 (c)(1)).


ORDER

Throughout the entire period of the appeal, a 70 percent rating, but not higher, for anxiety disorder with panic attacks and partial complex seizure disorder is granted, subject to the laws and regulations governing monetary awards.

A TDIU is granted from November 11, 2013, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU prior to November 11, 2013, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


